          Case 1:15-cv-02739-LAP Document 307 Filed 04/09/21 Page 1 of 2




                                                            April 9, 2021

Via ECF

The Honorable Loretta A. Preska,
    United States District Court for the Southern District of New York,
        500 Pearl Street,
            New York, NY 10007.

                Re:    Petersen Energía Inversora S.A.U., et al. v. Argentine Republic and
                       YPF S.A., No. 15 Civ. 2739 (LAP) (“Petersen”); Eton Park Cap. Mgmt. et
                       al. v. Argentine Republic and YPF S.A., No. 16 Civ. 8569 (LAP) (“Eton
                       Park”)

Dear Judge Preska:

              We write on behalf of Defendants the Republic of Argentina and YPF S.A., and
Burford Capital LLC (“Burford”) in connection with the Court’s prior orders (see Petersen ECF
No. 305; Eton Park ECF No. 239) to provide a further status report regarding discovery as to
Burford.

                Burford believes that it has substantially completed its production, with the
exception of certain documents to be produced subject to the FRE 502(d) order (Petersen ECF No.
304; Eton Park ECF No. 238), which it expects to produce next week, and documents to be
produced subject to an expected stipulation and proposed order restricting access to certain
documents to outside counsel (the “OCO Stipulation”), which it expects to produce once the OCO
Stipulation is entered.

               In light of the continued discussions concerning the OCO Stipulation and Burford’s
ongoing production, Defendants and Burford propose to provide a further status report to the Court
by April 30, 2021.

Respectfully,


/s/ Robert J. Giuffra, Jr.                      /s/ Gregory P. Joseph
Robert J. Giuffra, Jr.                          Gregory P. Joseph
Sergio J. Galvis                                Pamela Jarvis
Joseph E. Neuhaus                               Rachel M. Cherington
Thomas C. White
Elizabeth A. Cassady                            JOSEPH HAGE & AARONSON LLP
                                                485 Lexington Avenue, 30th Floor
SULLIVAN & CROMWELL LLP                         New York, New York 10017
125 Broad Street                                Telephone:    (212) 407-1210
New York, New York 10004-2498                   Facsimile:    (212) 407-1280
Telephone:    (212) 558-4000
Facsimile:    (212) 558-3588
                                                Counsel for Burford Capital LLC

Counsel for The Argentine Republic
        Case 1:15-cv-02739-LAP Document 307 Filed 04/09/21 Page 2 of 2




 The Honorable Loretta A. Preska                                     -2-



/s/ Mark P. Goodman
Donald Francis Donovan
Mark P. Goodman
Shannon Rose Selden
Dietmar W. Prager

DEBEVOISE & PLIMPTON LLP
919 Third Avenue
New York, New York 10022
Telephone:   (212) 909-6000
Facsimile:   (212) 909-6836

Counsel for YPF S.A.



cc:   Counsel of Record
